               Case 2:20-sw-00606-CKD Document 3 Filed 09/11/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA                                                          FILED
   Assistant United States Attorney
                                                                              Sep 11, 2020
 3 501 I Street, Suite 10-100                                              CLERK, U.S. DISTRICT COURT
   Sacramento, CA 95814                                                  EASTERN DISTRICT OF CALIFORNIA


 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   In the Matter of the Search of:                    REQUEST TO UN-SEAL SEARCH WARRANT;
                                                        [PROPOSED] ORDER
12   10984 Hirschfeld Way, Rancho Cordova,
     California, 95670
13                                                      2:20-SW-00606 CKD

14

15                                          REQUEST TO UNSEAL
16          The search warrant in the above-captioned matter has been executed, and there is no need for the
17 search warrant or its application to remain under seal. Additionally, a copy of the underlying

18 application was inadvertently left at the scene of the search. Accordingly, the United States requests

19 that the above-captioned matter be unsealed.
20

21    Dated: September 11, 2020                            MCGREGOR W. SCOTT
                                                           United States Attorney
22

23                                                   By: /s/Adrian T. Kinsella
                                                         ADRIAN T. KINSELLA
24                                                       Assistant United States Attorney
25

26

27

28


      MOTION TO UN-SEAL; [PROPOSED] ORDER
              Case 2:20-sw-00606-CKD Document 3 Filed 09/11/20 Page 2 of 2

 1                                         ORDER
 2        Upon application of the United States of America and good cause having been shown,
 3        IT IS HEREBY ORDERED that the file in the above-captioned matter be unsealed.
 4

 5   Dated:     9/11/2020
 6                                                   The Honorable Carolyn K. Delaney,
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


     MOTION TO UN-SEAL; [PROPOSED] ORDER
